  Case 2:19-cv-00210-Z-BR Document 13 Filed 07/13/20                Page 1 of 1 PageID 57



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                  AMARILLO DIVISION

 LITTLE MIRACLES                              §
 INTERNATIONAL, INC.,                         §
                                              §
        Plaintiff,                            §
                                              §
 v.                                           §     2:19-CV-210-Z-BR
                                              §
 JENNIFER GERTH,                              §
                                              §
        Defendant.                            §

                 ORDER TO FILE JOINT STIPULATION OF DISMISSAL

       On July 10, 2020, the mediator in this case, Dana McArthur, advised the Court that the

parties have agreed to settle all claims. (ECF 12). The parties shall file a Joint Stipulation of

Dismissal in compliance with Rule 41(a)(1)(A)(ii) of the Federal Rules of Civil Procedure on or

before August 3, 2020.

       IT IS SO ORDERED.

       ENTERED July 13, 2020.
